UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-7432


DAVID GREGORY LANDECK,

                   Petitioner - Appellant,

             v.

DAVID ZOOK, Warden, Bland Correctional Center,

                   Respondent - Appellee.



                                     No. 16-7514


CHRISTOPHER TODD LANDECK,

                   Petitioner - Appellant,

             v.

I. T. GILMORE, Warden – Coffewood Correctional Center,

                   Respondent - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick C. Young, Magistrate Judge. (3:15-cv-00106-RCY; 3:15-cv-
00105-RCY)


Submitted: April 28, 2017                                     Decided: May 10, 2017
Before SHEDD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Gregory Landeck; Christopher Todd Landeck, Appellants Pro Se. Benjamin
Hyman Katz, Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       David Gregory Landeck and Christopher Todd Landeck seek to appeal the

magistrate judge’s orders denying relief on their 28 U.S.C. § 2254 (2012) petitions. * The

orders are not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that the Landecks have

not made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeals. We further deny the motion

for a second brief following the certificate of appealability ruling. We dispense with oral




       *
       The parties consented to the jurisdiction of a federal magistrate judge pursuant to
28 U.S.C. § 636(c) (2012).


                                             3
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            4